Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Feb. 2022 (including claims filed 31 Jan. 2022) has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 29 to recite:
“the cured adhesive layer is configured to be resistant to transfer… to cutting blades” in line 11, 
“the flexible magnetic sheet is configured to be resistant to delamination on exposure to direct sunlight” in line 13, and 
“the adhesive layer is configured to not be tacky when exposed to a … temperature of about 110⁰F” in line 15.
There is no support in the specification as originally filed to recite the phrase “configured to be” with respect to the above cited phrases.  Even if there are specific processes involved or required such that the cured adhesive layer is resistant to transfer from the flexible magnetic sheet, the flexible magnetic sheet is resistant to delamination, and the cured adhesive is not to be tacky as claimed, this would not provide support to broadly recite “configured to be” as presently claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claim 29 to recite:
“the cured adhesive layer is configured to be resistant to transfer… to cutting blades” in line 11, 
“the flexible magnetic sheet is configured to be resistant to delamination on exposure to direct sunlight” in line 13, and 
“the adhesive layer is configured to not be tacky when exposed to a … temperature of about 110⁰F” in line 15.
These phrases are confusing, given that no guidance is provided as to the meaning of these phrases.  Therefore, it is unclear what is meant by “configured to be”, what this phrase encompasses, or how the cured adhesive layer, flexible magnetic sheet, and cured adhesive must be “configured to be” resistant to transfer from the flexible magnetic sheet, resistant to delamination, and not tacky as claimed, respectively.
The prior art rejection presented below are based on these claimed aspects or performance properties of cured adhesives in the laminate being inherent to the type of adhesive used in the laminate.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-36 and 40-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love (US Patent Application 2010/0028667 A1, published 04 Feb. 2010, hereinafter Love) in view of Francis et al. (US Patent Application 2004/0147398 A1, published 29 Jul. 2004, hereinafter Francis) and further in view of Ueno et al. (US Patent 5,356,853, published 18 Oct. 1994, hereinafter Ueno) and evidence provided by Plastic Molded Concepts and Hot Melt. 
Regarding claim 29, 32-34, and 41-42, Love teaches a flexible magnetic sheet system (Abstract) comprising a flexible magnet, a printable material, and an adhesive (paragraph 0058).  Love teaches that his flexible magnet comprises binder and ferrous (i.e. magnetizable) particles (paragraph 0059).  Love teaches that the adhesive layer is 1 mil thick (paragraph 0121).  Love teaches that the all of his layers extend to the edges of his flexible magnetic sheet (Figures 3 and 15).
Love does not disclose the adhesive is a polyurethane or an ethylene vinyl acetate, the adhesive is cured, the printable material is opaque white or colored writeable synthetic paper, the cured adhesive layer destructively bonds the magnetizable layer and the writeable outer layer together, the cured adhesive layer is configured to be resistant to transfer to cutting blades, the flexible magnetic sheet is configured to be resistant to delamination on exposure to direct sunlight, nor that the cured adhesive is configured to not be tacky when exposed to a cutting-machine operational temperature of about 43⁰C (so as to transfer essentially no residue to the cutting blades).
Francis discloses a structure of a laminated card, in which a backing sheet is 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to utilize the adhesives taught by Francis in the flexible magnetic sheet of Love.  Love and Francis are analogous art as they are both drawn to forming a laminate by joining two polymeric films by an adhesive layer, so one of ordinary skill in the art would have a reasonable expectation of success in using the synthetic paper and the adhesives of Francis in the flexible magnetic sheet of Love.  Further, Francis teaches that ethyl vinyl acetate (EVA) resin and polyester urethane resin are conventional adhesives known in the art (paragraph 0143).
In one embodiment, Francis discloses that a polyester polyurethane adhesive layer is applied to the backing sheet, and the lamination is effected by inserting the receiver sheet/backing sheet/receiver sheet composite into a press, heating at 150⁰C for 20 minutes under pressure, cooling under pressure for a further 20 minutes, and removing the laminate (paragraph 0182).  Thus, the adhesive is cured.
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to utilize the lamination process taught by Francis in the flexible magnetic sheet of Love.  Love and Francis are analogous art as they are both drawn to forming a laminate by joining two polymeric films by an adhesive layer, so one of ordinary skill in the art would have a reasonable expectation of success in using the lamination process of Francis in the flexible magnetic sheet of Love.  Further, Francis teaches that the delamination peel strength of his laminate was 8 N/cm (paragraph 0183).

It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a white, opaque synthetic paper and its thickness taught by Ueno as the printable material layer in the flexible magnetic sheet of Love in view of Francis.  Love and Ueno are analogous art as they are both drawn to forming a laminate by joining two polymeric films by an adhesive layer (Ueno, col. 16, lines 40-46 and Figure 6), so one of ordinary skill in the art would have a reasonable expectation of success in using a white, opaque synthetic paper and its thickness as taught by Ueno in the flexible magnetic sheet of Love in view of Francis.  
Love does teach that his flexible magnetic sheets may be cut into shapes (paragraphs 0011 and 0056); however, Love in view of Francis and further in view of Ueno does not disclose the adhesive as being resistant to transfer from the laminate to cutting blades during cutting of the laminate, the adhesive is destructively bonding the magnetizable layer and the writeable outer layer together, nor the laminate being resistant to delamination on exposure to direct sunlight.  However, given the laminate of Love in view of Francis and further in view of Ueno and the presently claimed magnetic sheet comprise 
Given that Love teaches the claimed adhesive, it is the examiner’s position that the adhesive in the flexible magnetic sheet of Love in view of Francis and further in view of Ueno after being cured would inherently have the same level of tack when exposed to a cutting-machine operational temperature of 110⁰F and would inherently transfer the same amount of residue to the cutting blades as the claimed invention.  Similarly, given Love in view of Francis and further in view of Ueno teaches the same magnetic laminate with the same adhesive, it is the examiner’s position that the flexible magnetic sheet of Love in view of Francis and further in view of Ueno would inherently be resistant to delamination to the same extent on exposure to direct sunlight as the claimed adhesive.
Regarding claims 30, 35-36, 40, and 43-44, Love in view of Francis and further in view of Ueno teaches the elements of claim 29.
Love does not disclose a hot melt adhesive; however, Francis teaches that his adhesives can be applied as hot-melt coatings (paragraph 0143); thus, Francis’s adhesives in the flexible magnetic sheet of Love in view of Francis and further in view of Ueno are hot melt adhesives.
Love in view of Francis and further in view of Ueno does not disclose the melting point of the ethylene vinyl acetate copolymer (EVA) in his adhesive layer.
Plastic Molded Concepts (“EVA Resin,” accessed 13 Jul. 2021) discloses that the melting point of ethylene vinyl acetate resin is 167 - 216⁰F (page 2).
st paragraph).
Regarding claim 31, Love in view of Francis and further in view of Ueno teaches the elements of claim 29.  Given that Love teaches his adhesive layer is 1 mil thick (paragraph 0121) and Francis teaches synthetic paper substrate is flexible (paragraphs 0002 and 0008) and teaches the claimed adhesive, it is the examiner’s position that the adhesive layer of the flexible magnetic sheet of Love in view of Francis and further in view of Ueno would inherently be flexible at room temperature.

Claims 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love (US Patent Application 2010/0028667 A1, published 04 Feb. 2010, hereinafter Love) in view of Francis et al. (US Patent Application 2004/0147398 A1, published 29 Jul. 2004, hereinafter Francis) and further in view of Ueno et al. (US Patent 5,356,853, published 18 Oct. 1994, hereinafter Ueno) and further in view of Williams (US Patent 5,221,398, published 22 Jun. 1993, hereinafter Williams) and evidence provided by Comert et al. (US Patent 4,867,312, published 19 Sep. 1989, hereinafter Comert).
Regarding claims 37-39, Love in view of Francis and further in view of Ueno teaches the elements of claim 29.
Francis teaches the use of a polyurethane hot melt adhesive (paragraph 0143).

Williams teaches the use of the polyurethane adhesive Bostik Supergrip 2000 (col. 3, Iines 55-63), which is identical to the virtual thermoset adhesive disclosed in the present specification (page 8, line 35).  Therefore, it is the examiner’s position that the adhesive taught by Williams is a virtual thermoset adhesive.
Comert discloses that Bostick Supergrip 2000 is moisture curable, reactive hot melt adhesive (col. 1, Iines 22-31).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the moisture-curable, reactive hot melt, virtually-thermosetable adhesive as taught by Williams as the adhesive in the flexible magnetic sheet of Love in view of Francis and further in view of Ueno.  Both Francis and Williams are using the bonding layered structures, and Francis teaches the use of polyurethane adhesives for bonding layers in his film, one of ordinary skill would have reasonable expectation of success using the adhesive taught by Williams in bonding the layers of the flexible magnetic sheet of Love in view of Francis and further in view of Ueno.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 40 and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love (US Patent Application 2010/0028667 A1, published 04 Feb. 2010, hereinafter Love) in view of Francis et al. (US Patent Application 2004/0147398 A1, published 29 Jul. 2004, hereinafter Francis) and further in view of Ueno et al. (US Patent 5,356,853, published 18 Oct. 1994, hereinafter Ueno) and further in view of Kim et al. (“The properties of reactive hot melt polyurethane adhesives modified with novel thermoplastic polyurethanes,” J.Appl.Poly.Sci., Vol. 114, pp. 1169-1175, published 16 Jun. 2009, hereinafter Kim).
Regarding claims 40 and 43-45, Love in view of Francis and further in view of Ueno teaches the elements of claim 29.
Love in view of Francis and further in view of Ueno does not disclose a thermoplastic hot-melt adhesive, a solid adhesive, a solvent-free adhesive, nor an adhesive comprising no volatile organic compounds.
Kim teaches a reactive hot melt adhesive comprising a thermoplastic polyurethane (Abstract), his adhesive has pseudo-solid like behavior, and reactive hot melt adhesives are solvent free (page 1169. 1st column, Introduction section, 1st paragraph).  
It is the examiner’s position that Kim’s reactive hot melt adhesive comprises no volatile organic compounds and the pseudo-solid like behavior characterized by Kim reads on the claim limitation that the adhesive composition is solid.
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the modified hot melt polyurethane adhesive taught by Kim as the polyurethane adhesive in the flexible magnetic sheet of Love in view of Francis and further nd column, Adhesion properties section, 1st paragraph) and his modified adhesive had improved modulus and tensile strength compared to a polyurethane control (page 1174, Conclusions section, 4th paragraph).

Response to Arguments
Applicant’s arguments filed 31 Jan. 2022 have been fully considered, but they were not persuasive.
Applicant amended claim 29.
Applicant argues that Love does not disclose cured adhesive or that the cured adhesive layer is configured to be resistant to transfer from the flexible magnetic sheet as claimed, the flexible magnetic sheet is configured to be resistant to delamination as claimed, or the cured adhesive is configured to not to be tacky as claimed.
However, Love alone is not used to meet the claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of Love in view of Francis and Ueno that meets all these limitations.
Applicant argues that Francis does not disclose any flexible magnetic sheet, does not disclose cutting an adhesive, is non-analogous art, and does not disclose a “cured adhesive”.

It is the examiner’s position that laminating sheets as taught by Francis is analogous art to Love’s invention regarding a flexible magnetic sheet system comprising a flexible magnet, a printable material, and an adhesive (Abstract and paragraph 0058).
Further, Francis describes placing sheets under heat and pressure in a press to form a laminate (paragraph 0182).  It is the examiner’s position that during this process the polyurethane adhesive is cured.  Applicant may submit evidence in the form of a declaration that the heating of layers including a polyurethane adhesive in a press step taught by Francis is done for another purpose and an uncured polyurethane adhesive would be an internal layer of a finished laminate.
Additionally, as discussed above, applicant has not provided any guidance based on the applicant’s specification as to what is meant by “configured to be” in the amended claims.
Applicant argues that Ueno does not disclose cured adhesive or that the cured adhesive layer is configured to be resistant to transfer from the flexible magnetic sheet as claimed, the flexible magnetic sheet is configured to be resistant to delamination as claimed, or the cured adhesive is configured to not to be tacky as claimed.
all the features of the present claimed invention, Ueno is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the use of opaque white synthetic paper in a laminate, and in combination with the primary reference, discloses the presently claimed invention. 
Applicant argues that Love, Francis, Ueno, and Plastic Molded concepts do not disclose cured adhesive or that the cured adhesive layer is configured to be resistant to transfer from the flexible magnetic sheet as claimed, the flexible magnetic sheet is configured to be resistant to delamination as claimed, or the cured adhesive is configured to not to be tacky as claimed.
However, Francis does teach cured adhesive as set forth above.  Further, given that the laminate of Love in view of Francis and further in view of Ueno and the presently claimed magnetic sheet comprise the same layers, including the same adhesive, each layer would inherently be “configured to be” meeting the same properties as claimed.
Applicant argues that Williams and Comert and Kim do not add anything relevant to cure the deficiencies of Love in view of Francis and further in view of Ueno.
However, there are no deficiencies in Love in view of Francis and further in view of Ueno as set forth above.
Further, note that while Williams, Comert, and Kim do not disclose all the features of the present claimed invention, Williams, Comert, and Kim are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather these references teach certain concepts, namely the use Bostik Supergrip 2000, this Supergrip 2000 adhesive is moisture curable, and the use of a reactive hot melt adhesive comprising a thermoplastic polyurethane, respectively, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brennan (US Patent 5,699,956, published 23 Dec. 1997) teaches a magnetic post card using a cutting machine to separate the printed post cards.  Blyden and Blyden (US Patent 6,217,958 B1, published 17 Apr. 2001) teaches a decorative magnetic laminate with the layers bonded together with adhesive.  Ray et al. (US Patent Application 2003/0000121 A1, published 02 Jan. 2003) teaches a clean release magnetic label.  Hudgins (US Patent Application 2004/0016160 A1, published 29 Jan. 2004) teaches a bumper sticker with a writing surface and a magnetic attachment layer.  Brown (GB 2408037 A, published 18 May 2005) teaches a self-adhesive label with a magnetic layer.  Klenk (US Patent 6,972,067 B1, published 06 Dec. 2005) teaches flexible magnets with pre-printed sheets that cut into individual articles.  Caparros Taracido et al. (US Patent Publication 2006/0141197 A1, published 29 Jun. 2006) teaches a magnetic decorative panel for household appliances.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787